Citation Nr: 1550247	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for diabetes mellitus.

2. Whether new and material evidence has been received to reopen a claim of service-connection for hypertension.

3. Entitlement to service connection for a low back disability other than spina bifida.

4. Entitlement to service connection for a psychiatric disability, to include depression.

5. Entitlement to a compensable rating for residuals of fractures of the right index, ring, and little fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to April 1982 and from December 1982 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was previously denied service connection for spina bifida.  His instant claim seeks service connection for a low back disability other than spina bifida.  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence; additional evidence was received in February 2015 with a waiver of Agency of Original Jurisdiction (AOJ) initial review.

[The AOJ characterized the instant claim of service connection for a back disability as one to reopen a previously denied claim of service connection for spina bifida.  However, as he is not seeking to reopen a claim involving spina bifida but now seeks service connection for a back disability other than spina bifida (on which there is no prior final adjudication) the Board finds that de novo consideration is warranted. ] 

The matters of service connection for hypertension on de novo review, a low back disability other than spina bifida, and a psychiatric disability, to include depression, and regarding the rating for residuals of right index, ring, and little fingers fractures are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed February 2008 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was unrelated to his service.

2. Evidence received since the February 2008 rating decision includes a January 2015 article indicating medical studies have linked hypertension to chronic pain (here, related by the Veteran to service connected and claimed service connected disabilities); it raises a reasonable possibility of substantiating the claim under a secondary service-connection theory of entitlement.

3. During the January 2015 Board hearing, the Veteran withdrew his appeal seeking to reopen a claim of service-connection for diabetes mellitus; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking to reopen a claim of service connection for diabetes mellitus; the Board has no further jurisdiction to consider an appeal on that matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA applies to the claims decided herein.  Given the Veteran's expression of intent to withdraw his appeal seeking to reopen service connection for diabetes mellitus, and because this decision reopens the claim of service connection for hypertension, there is no need to discuss the impact of the VCAA on these issues, as any VCAA-related omission is harmless. 

New and Material Evidence

An unappealed February 2008 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was unrelated to his service.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.
	
"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in February 2008 consisted of the Veteran's service treatment records (STRs), VA treatment records, and statements from the Veteran attributing hypertension to his service.  Evidence received since the February 2008 rating decision (not of record at the time of that decision, and therefore new) includes VA treatment records, a November 2011 VA examination report, the Veteran's hearing testimony, and a January 2015 medical article printed from the internet that indicates medical studies have linked chronic pain to hypertension.

At the January 2015 Board hearing, the Veteran raised a secondary theory of entitlement, asserting pain caused by his service-connected residuals of fractures of his right index, ring, and little fingers (and by a claimed back disability), caused and/or aggravated his hypertension.  In February 2015, he submitted a January 2015 internet article, "Chronic Pain Linked to Hypertension" that indicates medical studies have linked hypertension to chronic pain.  

As the January 2015 article and the Veteran's testimony tend to relate hypertension to chronic pain associated with his service-connected hand disability, the Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for hypertension.

De novo review of the claim is addressed in the remand below.

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

During the January 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking to reopen a claim of service-connection for diabetes mellitus.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal to reopen a claim of service connection for hypertension is granted.

The appeal seeking to reopen a claim of service-connection for diabetes mellitus is dismissed. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to notify the Veteran with regard to the reopened claim of service connection for hypertension and remaining issues on appeal.  

Alternate theories of entitlement to service connection for hypertension have been raised.  The Veteran alleges such disability was manifested in service or was caused by exposure to contaminated water while stationed at Camp Lejeune.  Alternatively, he contends chronic pain caused by his service-connected residuals of fractures of the right index, ring, and little fingers and by a claimed low back disability caused and/or aggravated his hypertension.  On November 2011 VA examination, hypertension was diagnosed.  The examiner noted the date of diagnosis was 2004.  The examiner reviewed the claims file and opined the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that there has been no evidence of a link between the contaminated water at Camp Lejeune and hypertension despite numerous national studies of the effects of such exposure.  The November 2011 opinion is incomplete (and found to be inadequate) because the examiner did not address whether the Veteran's hypertension was caused and/or aggravated by his service-connected residuals of right index, ring, and little fingers fractures.  Accordingly, another examination to secure a fully adequate medical advisory opinion is necessary.  

The Board also finds that further development of the record is needed for proper adjudication of the claim of service connection for a psychiatric disability, to include depression.  The Veteran filed a claim of service connection for depression, and this matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Alternate theories of entitlement to service connection for a psychiatric disability have been raised.  The Veteran alleges such disability was caused by exposure to contaminated water while stationed at Camp Lejeune and/or stressor events in service.  Alternatively, he contends chronic pain caused by his service-connected residuals of fractures of the right index, ring, and little fingers (and by a claimed low back disability) caused or aggravated his depression.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  

On November 2011 VA examination, depressive disorder not otherwise specified (NOS) was diagnosed.  The Veteran reported some possible history of PTSD symptoms, but the examiner noted he did not have a history of combat service and had a negative PTSD screening in October 2007.  The examiner reviewed the claims file and opined the Veteran's depressive disorder NOS was "less likely as not (less than 50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune."  The examiner explained that the Veteran reported he first sought mental health treatment in 2000 for family and marriage problems and was currently receiving VA mental health treatment related to chronic medical conditions.

At the January 2015 Board hearing, the Veteran reported he experienced a number of stressful events in service that led to his depression.  He testified that while he was aboard a (presumably U.S. Navy) ship en route to Beirut, Lebanon, a MiG jet flew by the ship low and fast in a threatening manner.  He reported the event still causes nightmares.  He also reported he was a mortar man in service and that during a training exercise, a mortar he dropped down the tube did not go off.  He said he helped pull it out and then handed it to another Marine who threw it before it went off.  He also reported he lost service member friends who were killed while serving in Beirut, Lebanon.  The article he submitted in February 2015, "Chronic Pain Linked to Hypertension" also indicates chronic pain has been linked to depression.  

In a February 2015 letter, a psychologist, Arlie Cole, noted the Veteran had received treatment from him and had discussed having nightmares related to the MiG flying toward the ship, the unexploded mortar, losing friends in Beirut, pain caused by arthritis, and hurting his back in service.  In another letter received at the same time, the Veteran's treating VA nurse practitioner opined the same stressors contributed to his "mental health condition of depression."

Development has not been undertaken to corroborate the Veteran's reported stressors in service.  Given how critical verification of a stressor may be to substantiation of his claim, development for verification of the alleged stressors is required.  

Furthermore, the Board notes the November 2011 opinion is incomplete (and inadequate) because the examiner did not address whether the Veteran's psychiatric depression, was caused and/or aggravated by his service-connected residuals of fractures of the right index, ring, and little fingers and/or claimed back disability.  The examiner also noted reported PTSD symptoms, but found the Veteran did not meet the criteria for a diagnosis despite development to verify his stressors not being undertaken.  Accordingly, another medical opinion is also necessary to resolve the conflicts in the medical evidence presented by the record.  
In addition, pertinent private medical records appear to be outstanding.  The complete records of the Veteran's treatment by the psychologist, Arlie Cole, do not appear to have been sought.  All outstanding records of psychiatric treatment he has received are pertinent (perhaps critical) evidence that must be sought.  

Regarding service connection for a low back disability other than spina bifida, VA treatment records show arthritis of the back has been diagnosed based on X-rays.  At the January 2015 Board hearing, the Veteran testified he receives Social Security Administration (SSA) disability benefits for a back disability.  A January 2011 SSA decision awarding him benefits is associated with the record, but the record upon which the award was based is not.  The Board notes that it appears the records were obtained by VA, but are not associated with the claims file.  The Board attempted to obtain the SSA records administratively without success.  SSA records are constructively of record, and VA is obligated to obtain them unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be obtained and associated with the record.  The January 2011 SSA decision notes the Veteran was previously denied benefits by a state agency.  On remand, he should be requested to clarify whether he sought disability benefits from a state agency and, if so, to provide authorization for VA to obtain such records.  

The Veteran's residuals of fractures of the right index, ring, and little fingers are rated 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5299-5222 (by analogy to ankylosis of three digits).  The most recent VA examination to evaluate the disability was in September 2011 (more than four years ago).  At the January 2015 hearing, he reported his symptoms, including pain, numbness, and diminished function have increased in severity since then.  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to assess the severity of the disability is necessary.

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private evaluations and treatment for hypertension, his low back, residuals of right index, ring, and little fingers fractures, and psychiatric disability(ies) (including from Arlie Cole) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such evaluations and treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  

2. The AOJ should contact the Veteran to clarify whether he is receiving, has received, or has ever applied for unemployment benefits from a state agency.  If he responds in the affirmative, the AOJ should ask the Veteran to provide authorization for VA to obtain any medical records and decisions pertaining to such claim, and secure the records.

3. The AOJ should obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are no longer available, the reason for their unavailability must be explained for the record.

4. The AOJ should secure for association with the record all outstanding records of VA evaluations and treatment the Veteran has received for hypertension, his low back, any psychiatric disability(ies), and residuals of right index, ring, and little fingers fractures from November 2013 to the present (to specifically include all such records from the Columbia, South Carolina VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

5. Thereafter, the AOJ should arrange for any additional development needed to adjudicate the Veteran's low back disability claim in light of the records received (i.e., if the factual predicate for nexus opinions is altered by the development and an examination is needed to determine the nature and likely etiology of the Veteran's low back disability). 

6. The AOJ should also arrange for an orthopedic examination of the Veteran to assess the current severity of his residuals of right index, ring, and little fingers fractures. [The examiner must be provided a copy of the criteria for rating disabilities of the hand, and the findings noted should include all information needed to rate the disability under such criteria.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.)].   All clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions.

7. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  The examiner should elicit pertinent history from the Veteran, review his record (to specifically include this remand, his STRs, and postservice treatment records) and provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or better probability) that it arose during (was initially manifested in, or is otherwise etiologically related to) his active duty service, to include his conceded exposure to contaminated drinking water at Camp Lejeune therein; or was either caused or aggravated by (the concept of aggravation must be specifically addressed) paint associated with his service-connected residuals of right index, ring, and little fingers fractures and/or his claimed low back disability?  If the hypertension is found to not have been caused, but to have been aggravated by residuals of fractures of the right index, ring, and little fingers, and/or his claimed low back disability, please identify the degree of impairment that is due to such aggravation.  

(b) If the hypertension is deemed to not be related to service or to a service connected disability, please identify the etiology(ies) considered more likely.  

The examiner must explain the rationale for all opinions and comment on the November 2011 opinion already in the record and the January 2015 article submitted by the Veteran, "Chronic Pain Linked to Hypertension" (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

8. The AOJ should arrange for exhaustive development to verify the Veteran's accounts of witnessing a MiG jet fly near a ship he was on, having to handle an unexploded mortar, and having service member friends killed while they served in Beirut, Lebanon.  He must cooperate in the matter by providing any further identifying information that may be needed to seek stressor verification.  His accounts should be reconciled with service personnel records and corroboration should be sought in ships logs (if the information the Veteran provides is insufficient to limit the scope of the ship's logs search to a 2-month time frame, the verification should be sought in separate requests).  The AOJ should then make formal findings of fact for the record assessing the credibility of the Veteran's accounts/whether his alleged stressor events are indeed corroborated.

9. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disabilities, and specifically whether he has any acquired psychiatric disability related to his service (to include PTSD if a stressor event is found to be corroborated).  The Veteran's record (to include this remand and the AOJ's findings regarding corroboration of alleged stressors) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify (by medical diagnosis) each psychiatric disability found.  Specifically, does the Veteran have depression and/or (if a stressor event is verified) a diagnosis of PTSD in accordance with DSM-IV based on such stressor event?  If PTSD is diagnosed, the examiner must identify the underlying stressor event supporting the diagnosis.  

(b) If a stressor event is corroborated and PTSD is not diagnosed, indicate what criteria for such diagnosis are found lacking.  
(c) Identify the likely etiology for each psychiatric disability other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such is related to the Veteran's military service(was first manifested in, or is otherwise etiologically related to), to include his conceded exposure to contaminated drinking water at Camp Lejeune therein; or was either caused or aggravated by (the concept of aggravation must be specifically addressed) his service-connected residuals of fractures of the right index, ring, and little fingers and/or claimed low back disability (if found to be related to service)?  If a psychiatric disability is found to not have been caused, but to have been aggravated by residuals of right index, ring, and little fingers fractures and/or the claimed low back disability, please identify the degree of impairment that is due to such aggravation.  

(b) If a psychiatric disability other than PTSD is deemed to not be related to service, please identify the etiology(ies) considered more likely.  

The examiner must explain the rationale for all opinions and comment on the November 2011 and February 2015 opinions already in the record and the January 2015 article submitted by the Veteran, "Chronic Pain Linked to Hypertension" (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

10. The AOJ should then review the entire record and readjudicate the claims of service connection for hypertension on de novo review, a low back disability other than spina bifida, and a psychiatric disability, to include depression, and an increased rating for residuals of right index, ring, and little fingers fractures.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


